Case 2:21-cv-00127-DBH Document 29 Filed 07/30/21 Page 1 of 2        PageID #: 333




                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 JOHN BARTH,                               )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )      CIVIL NO. 2:21-CV-127-DBH
                                           )
 TOWN OF WATERBORO,         ET AL.,        )
                                           )
                         DEFENDANTS        )


      ORDER ON DEFENDANTS’ MOTION OBJECTING TO PLAINTIFF’S
         STATEMENT OF ISSUES TO BE PRESENTED ON APPEAL


      This case is on appeal to the First Circuit, the plaintiff having appealed my

ruling granting the defendants’ motion to dismiss. (ECF Nos. 20, 22). Now the

defendants have filed an “Objection to Plaintiff’s ‘Statement of the Issues to be

Presented on Appeal.’” (ECF No. 28). They want me to act under Fed. R. App.

P. 10(c) to “resolve the dispute surrounding Plaintiff/Appellant’s Statement of

the Issues to be Presented on Appeal by declining to approve the statement as

part of the record on appeal” and to award sanctions. The plaintiff did not file

his Statement of Issues to be Presented on Appeal in this district court, but the

defendants have attached it to their Objection.

      I see no basis for this Court to act. Fed. R. App. P. 10 concerns the record

on appeal. Subpart (c) describes what to do when a transcript or recording is

unavailable: “If the transcript of a hearing or trial is unavailable, the appellant

may prepare a statement of the evidence or proceedings from the best available

means,” the appellee may object, and “[t]he statement and any objections or
Case 2:21-cv-00127-DBH Document 29 Filed 07/30/21 Page 2 of 2        PageID #: 334




proposed amendments must then be submitted to the district court for

settlement and approval.” But there was no hearing or trial, so the rule for

dealing with unavailable transcripts or recording is inapt. When the plaintiff

took his appeal, he certified “pursuant to Rule 10(b)(1)(B), that no transcript of

proceedings is to be ordered, as there were no proceedings in this action.” (ECF

Nos. 22-1, 26-1). That was correct.

      The plaintiff, acting pro se, apparently believed that Rule 10(b)(3)(A)

required him to file a document stating the issues to be presented on appeal.

That subsection of the Rule deals with partial transcripts, also inapplicable here.

Perhaps the plaintiff should have saved his statement of issues for his brief on

appeal, see Fed. R. App. P. 28(a)(5), and perhaps the defendants could file a

motion to strike his Statement in the First Circuit, but all that is outside my

jurisdiction. Suffice it to say that there is no basis here for me to settle and

approve the record under Rule 10(c).

      The defendants’ Objection is OVERRULED.

      SO ORDERED.

      DATED THIS 30TH DAY OF JULY, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                  2
